Citation Nr: 1000867	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife; WK


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk
INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.

In March 2009, the Board remanded the case for examination of 
the Veteran and a medical opinion.  The requested development 
has been accomplished and the Board now proceeds with its 
review of the appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to 
acoustic trauma sustained in service.

2.  The Veteran's tinnitus is related to acoustic trauma 
sustained in service.


CONCLUSION OF LAW

1.  The Veteran's bilateral hearing loss was incurred in or 
caused by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran's tinnitus was incurred in or caused by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that he is 
entitled to service connection for bilateral hearing loss and 
tinnitus.  Initially, it is noted that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran contends he is entitled to service connection for 
bilateral hearing loss and tinnitus.  Specifically, he 
contends that his hearing loss and tinnitus began during 
service as a result of his exposure to loud noises aboard his 
ship, including anti-aircraft guns.  During his November 2008 
hearing, the Veteran testified that he served during World 
War II on the U.S.S. Biloxi as an electrician's mate assigned 
to the Gunnery Department, where he was in charge of 
maintaining the five-inch guns on the ship's deck; that he 
was exposed on numerous occasions, and during combat, to 
gunfire, bombs, and plane crashes; and that he specifically 
recalled one incident that was so severely loud that his ears 
rang for a "week or two."

His service personnel records confirm that he served as an 
electrician's mate on the U.S.S. Biloxi; that he participated 
in at least nine combat campaigns; and that he received 
several medals of honor.

Significant post-service noise exposure consists primarily of 
recreational hunting (until approximately age 30, when he 
quit because of his poor knees), and thirty-plus years as an 
electrician at an automobile manufacturing facility.  The 
Veteran testified that he was not generally exposed to 
significant noise at his employment at the automotive plant, 
but that when he was, his employer required him to wear ear 
protection (whenever he was around the "presses").

Turning to the relevant medical evidence, service treatment 
records show that upon enlistment, the Veteran had normal 
hearing.  At separation, the Veteran was administered a 
whisper-voice test that showed normal results.  The service 
treatment records are void of any complaint of, treatment 
for, or diagnosis of hearing loss or tinnitus.

Post-service medical evidence shows that in June 2007, the 
Veteran presented for VA outpatient treatment and reported 
that he had been experiencing hearing loss "for the past 10 
years."  The examiner noted that the Veteran's medical 
history was significant for tinnitus-constant, and in both 
ears-for the last thirty-five years; and for occupational 
noise exposure-namely factory noise for thirty-three years, 
with periodic hearing protection.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss.

In August 2007, the Veteran underwent a VA examination and 
was diagnosed with tinnitus and bilateral high-frequency, 
sensorineural hearing loss.  The Veteran reported that he 
first noticed gradual hearing loss about ten to twelve years 
before the examination.  He reported that he first noticed 
tinnitus years after service, in the early 1970s and that he 
sought treatment for it at that time.  (He also reported that 
on one occasion during service, he was exposed to such an 
extremely loud noise that his ears rang for a week or more.)

Regarding the Veteran's hearing loss, the examiner opined 
that it was "less likely than not that [the Veteran's] 3 
years of military service 50 years ago . . . caused more 
damage to [his] hearing than the subsequent unprotected noise 
exposure and/or presbycusis [progressive, bilaterally 
symmetric sensorineural hearing loss occurring with age]."  
Regarding the tinnitus, the examiner opined that although the 
Veteran's tinnitus had been present since the 1970s, she 
could not determine, without resorting to mere speculation, 
whether it was caused by in-service noise exposure or post-
service occupational noise exposure.

In April 2009, the Veteran underwent another VA examination.  
The Veteran reported that his tinnitus began approximately at 
the time of service discharge (he was discharged in April 
1946).  The examiner opined that it was "possible that the 
[V]eteran's history of occupational noise could have also 
contributed to his hearing loss and tinnitus.  However, his 
history of military noise exposure could have been a 
contributing factor as well."

Turning to the lay evidence of record, the Board notes that 
the Veteran's wife, son, and daughter each submitted a 
statement on the Veteran's behalf.  His wife stated that two 
years after she and the Veteran were married (they were 
married in December 1963), she began noticing the Veteran's 
hearing problems.  His son and daughter both stated, in 
essence, that from the time they were little children, they 
always noticed that their father was somewhat hard of 
hearing, and that his hearing loss became progressively worse 
with time.

After reviewing all the evidence, the Board finds that the 
evidence is in relative equipoise.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990) (if the Board rules against a veteran 
in a case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).

In sum, the evidence shows the following: the Veteran gave 
credible testimony regarding his in-service noise exposure, 
and service personnel records confirm the veracity of that 
testimony; the Veteran testified to having experienced some 
temporary, intermittent tinnitus during service; there is 
some discrepancy in the record as to the precise onset of the 
Veteran's post-service tinnitus and hearing loss; and 
finally, and significantly, the examiner at the April 2009 VA 
examination stated that the Veteran's in-service noise 
exposure "could have" contributed to his current hearing 
loss and tinnitus, and that his post-service occupational 
noise exposure "could have also contributed."

The Board finds that the April 2009 opinion, when taken 
together with all the evidence in this case, is sufficient to 
place the evidence in relative equipoise.  Cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (finding a well-grounded 
claim where two medical opinions stated, respectively, 
"may" and "a good case could be made").  Accordingly, the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus are granted.

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


